                            IN THE DISTRICT COURT OF THE UNITED STATES
                                FOR THE MIDDLE DISTRICT OF ALABAMA
                                         NORTHERN DIVISION

NANCY WANJIRU KINUTHIA, #283457,                    )
                                                    )
               Plaintiff,                           )
                                                    )
  v.                                                )    CIVIL ACTION NO. 2:18-CV-939-WHA
                                                    )
DREKA DUNBY, et al.,                                )
                                                    )
               Defendants.                          )

                                               ORDER

           On November 6, 2018, the Magistrate Judge entered a Recommendation (Doc. #6) to

 which no objections have been filed. Upon an independent review of the file and upon

 consideration of the Recommendation, it is ORDERED that:

          1.    The Recommendation of the Magistrate Judge is ADOPTED.

          2.    The plaintiff’s claims brought under 42 U.S.C. § 1983 against three fellow inmates

are dismissed with prejudice in accordance with the provisions of 28 U.S.C. § 1915(e)(2)(B)(ii).

          3. The plaintiff’s potential supplemental state tort claim of harassment is dismissed

without prejudice to any right the plaintiff may have to proceed on this claim before the state

courts.

          4.    This case is summarily dismissed.

          5.     No costs are taxed.

          A separate Final Judgment will be entered.

          DONE this 26th day of November, 2018.


                                        /s/ W. Harold Albritton
                                       SENIOR UNITED STATES DISTRICT JUDGE
